     Case 3:19-cv-01964-LAB-JLB Document 51 Filed 02/23/21 PageID.963 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   EDUARDO TORRES,                                      Case No.: 19-cv-01964-LAB-JLB
12                                      Petitioner,
                                                          ORDER DENYING PETITIONER’S
13   v.                                                   MOTION FOR APPOINTMENT OF
                                                          COUNSEL
14   RALPH DIAZ, et al.,
15                                 Respondents.
                                                          [ECF No. 47]
16
17         Before the Court is Petitioner Eduardo Torres’s second Motion for Appointment of
18   Counsel. (ECF No. 47.) Petitioner is a state prisoner proceeding pro se and in forma
19   pauperis on a Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254. (ECF
20   Nos. 1; 21.) For the reasons set forth below, Petitioner’s Motion for Appointment of
21   Counsel is DENIED without prejudice.
22                                 I.      LEGAL STANDARD
23         The Sixth Amendment right to counsel does not extend to federal habeas corpus
24   actions filed by state prisoners. McCleskly v. Zant, 499 U.S. 467, 495 (1991). Petitioners
25   do not have an absolute right to counsel for habeas corpus actions. Knaubert v. Goldsmith,
26   791 F.2d 722, 728 (9th Cir. 1986). Nevertheless, by statute, district courts have discretion
27   to appoint counsel in habeas proceedings for “any person financially unable to obtain
28   adequate representation” when “the interests of justice so require.”            18 U.S.C.

                                                      1
                                                                               19-cv-01964-LAB-JLB
     Case 3:19-cv-01964-LAB-JLB Document 51 Filed 02/23/21 PageID.964 Page 2 of 5



 1   § 3006A(a)(2)(B); see also Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986)
 2   (“Indigent state prisoners applying for habeas corpus relief are not entitled to appointed
 3   counsel unless the circumstances of a particular case indicate that appointed counsel is
 4   necessary to prevent due process violations.”). Whether or not to appoint counsel is a
 5   matter left to the court’s discretion, unless an evidentiary hearing is necessary. Knaubert,
 6   791 F.2d at 729–30.
 7         A court may exercise its discretion and appoint counsel for an indigent petitioner
 8   only under “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
 9   1991).   “A finding of exceptional circumstances requires an evaluation of both the
10   likelihood of success on the merits and the ability of the petitioner to articulate his claims
11   pro se in light of the complexity of the legal issues involved. Neither of these factors is
12   dispositive and both must be viewed together before reaching a decision.” Id. (quoting
13   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (internal quotation marks
14   omitted)); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
15                                      II.    DISCUSSION
16         In his motion, Petitioner contends that he requires the assistance of pro bono counsel
17   for several reasons: He is “severely mentally-impaired.” (Id. at 4.) He is in custody, and
18   it is “extremely difficult, if not impossible,” to represent himself. (ECF No. 47 at 1.) He
19   has no legal training and “limited opportunities to educate” himself. (Id. at 1, 4.) He is
20   “unable to write legal argument, or to research and identify the legal authority relevant” to
21   his claims. (Id. at 1.) His claims are “simply too complex [to] brief[]” them himself, and
22   “[a]nalysis by an attorney is required in order to make [his] claims comprehensible to the
23   Court.” (Id. at 4.) Further, due to COVID-19 restrictions at Mule Creek State Prison
24   (“MCSP”), he has a “lack of meaningful access to [the] law library . . . and resources, and
25   there is no “federal habeas legal specialist” at MCSP. (Id. at 5.)
26         The Court finds that Petitioner has not shown any exceptional circumstance
27   warranting the appointment of counsel at this time. First, Petitioner makes no argument
28   concerning the likelihood of his claims’ success, and a review of the record before the

                                                   2
                                                                                 19-cv-01964-LAB-JLB
     Case 3:19-cv-01964-LAB-JLB Document 51 Filed 02/23/21 PageID.965 Page 3 of 5



 1   Court supports the conclusion that the interests of justice do not require appointing
 2   Petitioner counsel based on any likelihood of success.           Although the Court has
 3   recommended that Respondents’ Motion to Dismiss be denied, this recommendation is
 4   based on a finding that Petitioner’s claims are not time-barred, not that they have merit or
 5   are likely to succeed. (See ECF No. 50 at 3–30.)
 6         Second, Petitioner has not shown that he is unable to articulate his claims pro se in
 7   light of the complexity of his case. The fact that Petitioner is in custody, has no legal
 8   training, and has no access to a “federal habeas legal specialist” are hardships that any pro
 9   se, incarcerated litigant pursuing a federal habeas petition could face and are therefore not
10   exceptional circumstances. See Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir.
11   1990). And, Petitioner’s argument that he faces “a lack of meaningful access” to the law
12   library due to COVID-19 is not sufficiently specific. Petitioner fails to explain what
13   “meaningful” access means. To the extent Petitioner is arguing that he requires counsel
14   because MCSP limits the time he can conduct research in the prison law library, this is
15   merely another difficulty imposed by his incarceration and not one warranting a finding of
16   exceptional circumstances.
17         Further, Petitioner’s argument that he requires counsel due to his mental illness is
18   one that the Court has already considered and found unavailing. Petitioner previously
19   moved for appointment of counsel simultaneously with the filing of his original Petition
20   on September 20, 2019, arguing that he was incapable of proceeding without counsel
21   because he was “gravely and severely mentally-disabled.” (ECF No. 2 at 1.) The Court
22   denied Petitioner’s motion, finding that, inter alia, Petitioner had not provided the Court
23   with any medical records evidencing a present inability to proceed pro se due to any mental
24   impairments. (See ECF No. 20 at 2–8.) Few of the documents in the record at that time
25   showed any indicia that Petitioner was incompetent. One that does is an order from an
26   administrative law judge granting a petition for the involuntary administration of
27   psychiatric medication. (See ECF No. 1-5 at 4–6.) This order was dated August 20, 2019,
28   and authorized Petitioner to be involuntary medicated for one year, until August 20, 2020.

                                                   3
                                                                                19-cv-01964-LAB-JLB
     Case 3:19-cv-01964-LAB-JLB Document 51 Filed 02/23/21 PageID.966 Page 4 of 5



 1   (Id. at 6.) The Court also considered a declaration in support of the involuntary medication
 2   petition executed on July 9, 2019, by psychiatrist Dr. Kulwant Singh. (Id. at 12–16.) As
 3   previously explained by the Court, Dr. Singh’s declaration provided that Petitioner’s
 4   working diagnosis on July 9, 2019, was “Schizoaffective disorder Bipolar type,” but Dr.
 5   Singh also opined that medication would decrease Petitioner’s bizarre behavior and
 6   delusional thoughts, stabilize his mood, make him less depressed and suicidal, and improve
 7   his insight and judgment. (Id. at 12–13.) Because Petitioner had not provided substantial
 8   evidence that he was presently incompetent and therefore unable to articulate his claims
 9   pro se, the Court denied his motion without prejudice. (See ECF No. 20 at 6.)
10         In the instant motion, Petitioner again cites his mental illness as an exceptional
11   circumstance warranting the appointment of counsel. But, once again, he has failed to
12   support this assertion with medical records demonstrating that he is currently incompetent
13   and unable to articulate his claims without the help of counsel. Petitioner attaches no new
14   medical records to the instant motion, and there are no medical records in the record before
15   the Court that it did not already consider when ruling on Petitioner’s previous request for
16   counsel. Moreover, the involuntary medication order Petitioner previously submitted
17   expired on August 20, 2020, and Petitioner has not provided any renewed order for the
18   Court’s consideration.
19         Additionally, despite the handful of medical records showing that Petitioner suffered
20   from severe mental illness before he filed this case (see ECF No. 50 at 19–22), very little1
21   about the way Petitioner has prosecuted this case to date indicates that he is incompetent.
22   Although this may be because Petitioner has been receiving assistance from another inmate
23   at MCSP, Petitioner was able to file a successful opposition to Respondents’ Motion to
24   Dismiss (ECF No. 41) and has filed several motions, most of which have included relevant
25
26
27   1
            On November 30, 2020, the Court received a letter from Petitioner that was less
28   articulate than all his previous filings. (See ECF No. 49.)

                                                  4
                                                                               19-cv-01964-LAB-JLB
     Case 3:19-cv-01964-LAB-JLB Document 51 Filed 02/23/21 PageID.967 Page 5 of 5



 1   legal authority and/or intelligible legal argument (see ECF Nos. 2–5; 13; 16; 18; 25; 32;
 2   35; 37; 39; 44; 47; 49). See also West v. Dizon, No. 2:12–cv–1293 DAD P, 2014 WL
 3   114659, at *4 (E.D. Cal. Jan. 9, 2014) (denying the pro se inmate plaintiff’s request for
 4   counsel based on his mental disabilities and noting that the plaintiff “had thus far
 5   surmounted with the help of other inmates”). The Court also notes that it has recommended
 6   that Petitioner’s Motions for Stay and Abeyance be granted. (See ECF No. 50 at 30–36.)
 7   Given that this action may soon be stayed, appointment of counsel at this stage of the
 8   proceedings would serve no useful purpose.
 9                                     III.   CONCLUSION
10         Because Petitioner has not shown that his claims are likely to succeed and that he is
11   presently unable to articulate his claims pro se, the interests of justice do not warrant the
12   appointment of counsel at this time. Petitioner’s Motion for Appointment of Counsel (ECF
13   No. 47) is therefore DENIED without prejudice.
14         IT IS SO ORDERED.
15   Dated: February 23, 2021
16
17                                                     ited States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                 19-cv-01964-LAB-JLB
